409 F.2d 1358
UNITED STATES of America, Plaintiff-Appellee,v.William THOMAS et al., Defendant-Appellant.
No. 18929.
United States Court of Appeals Sixth Circuit.
Feb. 18, 1969.

James R. Willis, Mosley, Willis, Childs & Chandler, Cleveland, Ohio, for appellant.
Bernard J. Stuplinski, U.S. Atty., Cleveland, Ohio, for appellee.
Before EDWARDS, McCREE, and COMBS, Circuit Judges.


1
ORDER DISMISSING APPEAL.


2
A panel of this court having been duly appointed pursuant to Rule 3(e) of the Rules of the Sixth Circuit; and appellant's brief having been received and considered; and it appearing to the panel that the appeal from the dismissal of the indictment is frivolous and entirely without merit; upon consideration, it is ordered that the appeal be and it hereby is dismissed pursuant to Rule 9 of the Rules of the Sixth Circuit.